McKINSTRT, J.
Appellant contends that finding 1, that defendant “refused to allow plaintiffs to reject one hundred sheep from the band of sheep numbering about two thousand that he offered to deliver to plaintiffs,” does not respond to the issue, which was: Did defendant offer to deliver two thousand sheep, permitting plaintiffs to reject one hundred of them? But the court found that he offered to deliver a band of sheep, and he refused to allow plaintiffs to reject one hundred of these so offered. And there was evidence to sustain the finding. The witness Collom testified: “The defendant had a band of sheep there that he alleged to be two thousand in number, which he offered to deliver to us, but refused to allow us to reject one hundred of the number,” etc.
We concur: McKee, 'J.; Ross, J.